PER CURIAM.
Inasmuch as our opinion in the principal case leads to a reversal of a preliminary judgment, and vacating the appraisals and reversing the orders of confirmation, and as it will become necessary, if the plaintiff further prosecutes this proceeding, to amend its petition and schedule, it is therefore unnecessary to pass upon the question of the propriety of the discretion exercised by the special term in granting the order appealed from. We may therefore properly vacate the order without prejudice to either party, and without costs to either party, so far as it is appealed from. The portions of the order of the special term of June 17, 1893, entered June 30, 1893, directing an amendment of the petition and schedules, so far as appealed from, vacated, without prejudice to either party, and without costs to either party.